Citation Nr: 0428364	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-24 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for right leg ulcers, based 
on new and material evidence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1949 to 
August 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for right leg 
ulcers, finding that the veteran had not submitted new and 
material evidence to reopen his claim.  In the February 2004 
supplemental statement of the case, the RO found that the 
veteran had submitted new and material evidence to reopen his 
claim, but denied the claim on the merits.  Irrespective of 
the RO's action, the Board must decide whether the veteran 
has submitted new and material evidence to reopen the claim 
of service connection for right leg ulcers.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The veteran testified before the undersigned Veterans Law 
Judge at a September 2004 Board hearing at the RO.

On September 28, 2004, the Board found that good or 
sufficient cause was shown under the provisions of 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) for this appeal 
to be advanced on the Board's docket.


FINDINGS OF FACT

1.  In February 1950, the Board denied the claim of service 
connection for right leg ulcers on the basis that there was 
no evidence the right leg ulcers were incurred in or 
aggravated by service.

2.  Evidence received since the February 1950 final Board 
decision is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim of service 
connection for right leg ulcers.

3.  The competent medical evidence of record shows that the 
veteran's right leg ulcers are related to service.


CONCLUSIONS OF LAW

1.  The February 1950 Board decision denying the claim of 
service connection for right leg ulcers is final.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §  3.156 
(2004).

2.  The evidence received subsequent to the February 1950 
Board decision is new and material, and the claim of service 
connection for right leg ulcers is reopened.   38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  Right leg ulcers were incurred in active service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In August 1949, the veteran filed a claim alleging 
entitlement to service connection for right leg ulcers.  
Evidence considered at that time included the veteran's 
service medical records.

The service medical records show that the veteran underwent 
ligation of the right leg veins and ultraviolet treatment in 
1949 due to complaints of right leg pain and ulcers.  The 
service medical records also showed a history of chronic 
right leg ulcers prior to service, although no right leg 
ulcers were noted on the enlistment records.

The RO denied the veteran's service connection claim for 
right leg ulcers in September 1949, and the veteran appealed 
to the Board.  In February 1950, the Board denied the 
veteran's claim of service connection for right leg ulcers, 
on the basis that there was no evidence the right leg ulcers 
were incurred in or aggravated by service.  Specifically, the 
Board found that the recurrence of the right leg ulcer was a 
continuation of the same disability, which existed prior to 
service, and that there was no evidence of any superimposed 
injury in service.  The Board's decision is final.  
38 U.S.C.A. § 7104.  

In April 2002, the veteran filed an application to reopen his 
service-connection claim for right leg ulcers.  Evidence 
submitted since that time includes a January 2004 VA 
examination report, and a January 2004 private medical 
statement, which both address the etiology of the right leg 
ulcers.  In September 2004, the veteran testified at a Board 
hearing

Although the February 1950 Board decision is final, if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§§  5108, 7104 (West 2003); 38 C.F.R. § 3.156(a); Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
application to reopen was filed in April 2002, the new 
regulations apply.

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Under the amendments to the regulation, material evidence 
means existing evidence that, by itself, or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative, or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.        38 C.F.R. § 3.156(a).

The Board finds that the January 2004 private medical 
statement is new and material.  The evidence is new because 
the report was not of record at the time of the February 1950 
Board decision.  Moreover, the evidence is material, as the 
evidence speaks to the etiology of the veteran's current 
right leg ulcer condition.  38 C.F.R. § 3.156(a).  
Additionally, the evidence raises a reasonable possibility of 
substantiating the claim for service connection for right leg 
ulcers.  Accordingly, the Board finds that the evidence is 
both new and material.  Thus, the claim of service connection 
for right leg ulcers is reopened.  

Service Connection

In light of the Board's decision to reopen the claim, the 
entire record must be reviewed on a de novo basis to decide 
the service connection issue.

The veteran seeks service connection for right leg ulcers.  
At the September 2004 Board hearing, the veteran testified 
that since childhood, he has suffered from right leg ulcers 
about once a year.  He further testified that prior to 
service, he was physically active, without pain or limping 
from the right leg.  He reported that during a training 
exercise he was accidentally kicked in his leg, and suffered 
injury, which was aggravated during marches and running.  The 
veteran noted that he sought treatment for his right leg 
ulcers at a VA facility in Georgetown, South Carolina 
immediately after service but was turned away.  He further 
noted that he could not afford private medical treatment at 
that time.  In sum, the veteran argues that his current right 
leg ulcers are directly connected to service, entitling him 
to compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Initially, the Board finds that the evidence establishes that 
the veteran has a current disability.  The January 2004 VA 
examination report shows a 4 x 2 cm open ulcer on the medial 
surface and a less than 1 cm diameter healing ulcer on the 
lateral surface of the ankle.

The next question is whether there is medical evidence or 
competent lay evidence of the veteran's claimed in-service 
incurrence or aggravation of his right leg ulcers.   

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111, 1137.  In 
order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that 
the disorder pre-existed service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.   

The enlistment records show no complaints or notations of 
right leg ulcers or scarring.  The Board, however, finds that 
there is clear and unmistakable evidence that the right leg 
ulcers pre-existed service.  A May 1949 examination report 
shows the veteran reported chronic ulcers on his legs for the 
past 10-11 years.  An August 1949 examination report shows 
that the veteran was admitted complaining of ulcers and pain 
in his right leg.  At that time, the veteran reported that he 
developed an ulcer on the anterior surface of his right leg 
when he was a child; and that this gradually healed over a 
period of several weeks, but after any pronounced exercise or 
small injury, the ulcer would recur.  The report furthers 
shows that the veteran reported that his ulcer had recurred 
three or four times a year for the past ten years, each time 
lasting three to six weeks.  The physician stated that the 
condition existed prior to service and recommended that the 
veteran be separated from service as a result of the 
disability.  These records showing the veteran's own 
admission of a pre-service history of medical problems during 
the course of in-service medical treatment, as well as the 
physician's conclusion that the condition existed prior to 
service, constitute clear and unmistakable evidence that his 
right leg ulcers pre-existed service.  Doran v. Brown, 6 Vet. 
App. 283, 286 (1994).

Even though there is clear and unmistakable evidence that the 
right leg ulcers existed prior to service, the veteran is 
still presumed sound at the time of entry into service unless 
there is clear and unmistakable evidence that the ulcers were 
not aggravated by service. VAOPGCPREC 3-2003.  

The service medical records show an April 1949 diagnosis of 
right leg ulcers secondary to right leg varicose veins, 
saphenous veins.  A May 6, 1949 high-low ligation operation 
was performed on the right leg veins, and ultraviolet 
treatment was administered on May 16, 1949 for the right leg 
ulcers.  The veteran reported severe pain in his right leg on 
a May 22, 1949 treatment report.  A June 1949 dermatology 
report shows findings of right leg traumatic pyogenic ulcers, 
and suggestion of staphylococcus toxoid.  The same diagnosis 
was continued through July 1949.  An August 1, 1949 clinical 
record shows that the ulcers were healing but that the 
veteran could not perform his duty without constant 
recurrence within three to four days.  The August 1949 
certificate of disability for discharge shows chronic right 
leg ulcers.  In a January 2004 medical statement, J.G. 
Robison, M.D. opines that the veteran's ulcer condition 
deteriorated/worsened during service.  A VA examiner in 
January 2004, however, stated that the veteran's ulcer 
condition was not aggravated in service.

Although a VA examiner stated that the veteran's condition 
was not aggravated in service, there is other evidence which 
supports a finding of aggravation.  In this regard, a January 
2004 private medical statement in connection with the 
findings in the service medical records indicates that the 
condition was aggravated by service. Thus, it cannot be said 
that there is clear and unmistakable evidence that the right 
leg ulcer condition was not aggravated by service.  
Accordingly, the presumption of soundness at service entry 
has not been rebutted.  

Because the veteran is now presumed sound at the time of 
entry into service, the subsequent complaints and treatment 
of right leg ulcers, which ultimately resulted in discharge, 
as demonstrated by the service medical records, indicate the 
right leg ulcers were incurred in service.   

Thus, the last question the Board needs to resolve before 
deciding the service connection issue is whether there is 
medical evidence of a nexus between the claimed in-service 
incurrence of right leg ulcers and the present right leg 
ulcers.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  A 
review of the record indicates both, evidence in support of 
the claim of service connection and evidence against the 
claim.  

The favorable evidence consists of a January 2004 private 
medical statement, in which the attending vascular surgeon 
reported that he had reviewed the medical documentation 
pertaining to the veteran's condition, and determined that 
the in-service ligation of the veins in his right leg 
developed into a worsening of his right leg ulcer condition.  
He reported that the veteran should be considered service 
connected for his ulcer condition.  He related that the 
veteran had a long-standing history of chronic venous stasis 
with ulceration, dating from his military service, which 
required on-going treatment.

Evidence against the claim for service connection consists of 
a January 2004 VA examination report, in which the examiner 
reported that it was his opinion in light of the report of 
the medical board talking about these occurring continuously 
since the age of 7 or 8, and in light of the fact that the 
vein stripping more likely than not did not have any 
significant impact on these, it would be his impression that 
these right leg ulcers were not related to service.

In sum, the Board concludes that the evidence is equally 
balanced as to whether the veteran's right leg ulcers are 
related to service.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination, the veteran will be given the benefit 
of the doubt.  Because the evidence is in relative equipoise 
as to whether the veteran's right leg ulcers are service-
related, the Board will resolve all doubt in favor of the 
veteran.  Thus, the Board finds that service connection for 
right leg ulcers is warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcomes 
as noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow the RO to apply the VCAA, would not be 
justified.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for right leg 
ulcers, and service connection for right leg ulcers is 
granted.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



